DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Oxyrase®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method for treating a patient with a tumor, comprising administering effects amounts of “oxygen scavenging membrane fragments” (cl.1,2,6,14), “anaerobe bacteria” (cl.1,3,12), and “hydrogen donating substances (cl.7).  These claims and those depending therefrom are considered genus claims that encompass a wide array of fragments, bacteria and substances.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of fragments that might exhibit the claimed activity, anaerobic bacteria, or substances that donate hydrogen.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all fragments of all membranes from any organism, any bacteria that are anaerobic, or any substance at all that donates hydrogen.  The possible variations of oxygen scavenging membrane fragments and hydrogen donating substances are limitless with potentially millions of types of compounds, let alone any fragment or any of a portion thereof.  In addition, the possible number, variation and combinations of “anaerobe bacteria” are extremely broad and variable, encompassing many genera.  
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  
Regarding the oxygen scavenging membrane, although the specification discloses a handful of bacteria from which an oxygen scavenging membrane fragment might be obtained, this does not provide adequate support for the full genus of “oxygen scavenging membrane fragments”.  It is noted that the phrase is not limited to those examples, or even defined to be obtained from a bacterium.  Rather, the phrase encompasses any fragment of any membrane of any organism with a membrane that has oxygen scavenging activity.  Moreover, the limitation is merely reciting a function without a structure.  Please note that unlimited functional claim limitations that extend to all means or methods of resolving a problem is not adequately supported by the instant specification.  Additionally, a single claim reciting a functional outcome covering every conceivable means for achieving the stated result fails to satisfy the enablement requirement because the specification discloses only those means known to the inventor, is not commensurate in scope with the claim. (MPEP 2173.05(g)).  Regarding the anaerobic bacteria, it is noted that E. coli alone encompasses an enormous population of bacteria that exhibit a very high degree of both genetic and phenotypic diversity. Genome sequencing of many isolates of E. coli and related bacteria shows that a taxonomic reclassification would be desirable, and E. coli remains one of the most diverse bacterial species with only 20% of the genes in a typical E. coli genome is shared among all strains (Wikipedia page Escherichia coli, Diversity).  
Moreover, the specification lacks sufficient variety of species of fragments, bacteria and hydrogen donating substances to reflect this variance in the genus since the specification does not provide any examples of such a genus of membrane fragments, anaerobe bacteria, or hydrogen donating substances.  Accordingly, the specification fails to provide adequate written description for the genus of “oxygen scavenging membrane fragments” “anaerobe bacteria” and “hydrogen donating substance”, and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these fragments, bacteria, and substances, the specification does not describe the claimed genera in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these molecules, fragments, and bacteria or combinations thereof at the time of filing of the present application.  
Thus, the written description requirement has not been satisfied.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 6, 14, and dependents are drawn to a method of treating a patient, however are rendered vague and indefinite for reciting “oxygen scavenging membrane fragments” because the phrase is not adequately defined by the claim language or specification. Although the specification discloses several bacteria from which the fragments can be derived (para. 0010), it is noted that the phrase is not defined as to what the fragments must be.
Claim 9 recites broad recitations, 1 – 10 units per ml, and also 5 – 10 units per ml, which is a narrower statement of the range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Moreover, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of U.S. Patent No. 10722543.
The issued the patent claims a method for treating a patient with a tumor, comprising intratumorally administering to the patient effective amounts of the claimed oxygen scavenging fragments, anaerobe bacteria, hydrogen donating substances and cryoprotectant. The components are administered in the claimed effective amounts, in the claimed forms, to the claimed forms of tumor, in combination with the claimed therapies, and wherein fragments are delivered prior to the therapeutic compositions.  

Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10076556 in view of Strickley.
The issued the patent claims a method for treating a patient with a tumor, comprising intratumorally administering to the patient effective amounts of oxygen scavenging fragments, anaerobe bacteria, and hydrogen donating substances. The oxygen scavenging fragments are derived from the claimed sources, in the claimed effective amounts, in the claimed forms, to the claimed forms of tumor, in combination with the claimed therapies, and wherein fragments are delivered prior to the therapeutic compositions.  
The patent does not claim the methods wherein a cryoprotectant, specifically glycerol or polyethylene glycol (PEG), is administered therewith in the claimed amount. However, at the time the claims were filed, it was well known and commonly practiced in the art to include PEG or glycerol in injectable formulations, as a matter of standard practice. In support, Strickley teaches injectable drug formulations commonly include PEG or glycerin (glycerol) (abstract, p.201, Table II, VI). Strickley teaches that such excipients are often used in injectable drug formulations (p.214, 221) for intravenous, intramuscular and subcutaneous delivery and include injections having varying amounts of both PEG and glycerol to include 15% glycerol and 50% PEG (p.214, 221). Strickley further teaches that PEG is considered to be among the safest organic excipients (p.221). As evidenced by Strickley, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to include PEG or glycerol at the claimed amounts in the injectable compositions of the patent as a matter of standard and routine practice and with a reasonable expectation for successfully treating a patient with a tumor. It would have been further obvious to optimize the concentration of the therapeutic as a matter of routine practice and with a reasonable expectation for successfully treating a patient with a tumor. 

Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 U.S. Patent No. 11207386 in view of Strickley (2004).
 The issued patent claims a method for treating a patient with a tumor, comprising intratumorally administering to the patient effective amounts of oxygen scavenging fragments, anaerobe bacteria, and hydrogen donating substances derived from the claimed sources, in the claimed effective amounts, in the claimed forms, to the claimed forms of tumor, in combination with the claimed therapies, and wherein fragments are delivered prior to the therapeutic compositions.  
The patent does not claim the method wherein glycerol or polyethylene glycol (PEG) is administered therewith in the claimed amount.  However, at the time the claims were filed, it was well known and commonly practiced in the art to include PEG or glycerol in injectable formulations, as a matter of standard practice.  In support, Strickley teaches injectable drug formulations commonly include PEG or glycerin (glycerol) (abstract, p.201, Table II, VI).  Strickley teaches that such excipients are often used in injectable drug formulations (p.214, 221) for intravenous, intramuscular and subcutaneous delivery and include injections having varying amounts of both PEG and glycerol to include 15% glycerol and 50% PEG (p.214, 221).  Strickley further teaches that PEG is considered to be among the safest organic excipients (p.221).  As evidenced by Strickley, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to include PEG or glycerol at the claimed amounts in the injectable compositions of the patent as a matter of standard and routine practice and with a reasonable expectation for successfully treating a patient with a tumor.  It would have been further obvious to optimize the concentration of the therapeutic as a matter of routine practice and with a reasonable expectation for successfully treating a patient with a tumor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699